Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement, dated as of August 15, 2016 (the "Effective Date"),
by and between GSE Systems, Inc., a Delaware corporation with principal
executive offices at 1332 Londontown Blvd., Sykesville, MD 21784 (the
"Company"), and Christopher D. Sorrells, residing at 3501 Harvard Avenue,
Dallas, Texas  75205 ("Executive").
BACKGROUND
The Company and the Executive desire that the Executive be employed by the
Company and have entered into this Employment Agreement to set forth the terms
and conditions on which the Executive shall be employed by the Company.
NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows:
1. Employment.  The Company hereby agrees to employ Executive, and Executive
hereby agrees to be employed by the Company, upon the terms and subject to the
conditions set forth in this Agreement.
2. Capacity and Duties.  Executive shall be employed in the capacity of Chief
Operating Officer of the Company, shall report to the Chief Executive Officer of
the Company, and shall have the duties, responsibilities and authorities
normally undertaken by the Chief Operating Officer of a company as well as such
other duties, responsibilities, and authorities as are assigned to him by the
Chief Executive Officer or the Board of Directors of the Company (the "Board"),
so long as such additional duties, responsibilities and authorities are
consistent with Executive's position as Chief Operating Officer of the Company. 
The Executive shall devote substantially all of his business time and attention
to the performance of his duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise without the
prior written consent of the Board.  Executive will spend substantially all of
his working time for the Company, when not traveling on Company business, at the
Company's headquarters; provided that the parties agree that Executive's working
from an alternate location one day per week will not violate the foregoing
requirement.  The Executive will be permitted to act or serve as a director,
trustee, or committee member of any type of business, civic or charitable
organization as long as such activities do not materially interfere with the
performance of the Executive's duties and responsibilities to the Company as
provided hereunder.  The Company acknowledges that Executive currently serves as
a member of the Board of Directors of Renewable Energy Group.
3. Term of Employment.  The term of this Agreement shall commence on the
Effective Date and continue through December 31, 2018 (the "Initial Term").  The
Initial Term shall be automatically extended for an additional one year period
on December 31 of each year, beginning December 31, 2018, unless either party
provides written notice to the other of its intention not to extend at least 60
days prior to such date (as so extended, the "Term").
1

--------------------------------------------------------------------------------

4. Compensation.  During the Term, subject to all the terms and conditions of
this Agreement, and as compensation for all services to be rendered by Executive
under this Agreement, the Company shall pay to or provide Executive with the
following:
a. Base Salary.  The Company shall pay to Executive an annual base salary (the
"Base Salary") of Two Hundred Ninety Thousand Dollars ($290,000).  The
Executive's Base Salary shall be reviewed at least annually with the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), and the Compensation Committee may, but shall not be
required to, increase the Base Salary during the Term based upon changes in cost
of living, the Executive's performance and other factors deemed relevant by the
Compensation Committee.  The Base Salary will be payable at such intervals as
salaries are paid generally to other executive officers of the Company.
b. Bonus.  For each fiscal year of the Term, beginning with fiscal year 2016,
the Executive shall be eligible to earn an annual bonus award (the "Bonus") of
up to 50% of Base Salary, based upon the achievement of annual performance goals
established with the Compensation Committee in consultation with the Executive
and approved by the Board of Directors prior to the beginning of each fiscal
year.  The amount of Bonus to be paid to Executive for any year of this
Agreement may, at the sole discretion of the Board of Directors of the Company,
be (i) prorated for the number of months which Executive was employed by the
Company during such year (for fiscal year 2016, the Bonus shall be prorated to
reflect the time period from the Effective Date through December 31, 2016) and
(ii) paid on or prior to March 15 of the following year.
c. Restricted Stock Units.
i.
Upon execution of this Agreement, the Executive will be granted 400,000
restricted stock units ("RSUs") plus a cash award equivalent to an additional
75,000 RSUs, subject to vesting and all other terms and conditions set forth in
the Company's 1995 Long Term Incentive Plan and in a written grant agreement
issued to Executive in connection with the grant of such RSUs.

ii.
For each fiscal year during the Initial Term, commencing with fiscal year 2017,
the Executive will have the potential to earn 50% of his Base Salary in RSUs,
non-qualified stock options or a combination thereof, based upon metrics, such
as performance against budget, profitability and stock price performance, as
determined by Compensation Committee in consultation with the Executive and
approved by the Board of Directors prior to the beginning of each fiscal year. 
All such grants shall be made via a written grant agreement.

d. Benefits.  Executive shall be entitled to participate in all employee benefit
plans maintained by the Company for its senior executives or employees
including, without limitation, the Company's medical, dental, vision, 401(k) and
life insurance plans and the following benefits:
 
2

--------------------------------------------------------------------------------

 
i.
Vacation.  Executive shall be entitled to vacation in accordance with the
Company's policy for its senior executives.

ii.
Medical and Dental/Vision Insurance.  The Company shall pay Executive's monthly
Medical and Dental/Vision Insurance premiums in association with Company
provided health insurance plans.

iii.
Other Benefits.  Executive shall be eligible to participate in all benefit plans
(including 401(k) and life insurance plans) sponsored or maintained by the
Company for its executive officers, to the extent permitted under applicable law
and subject to the terms of each plan.  Nothing in this Agreement obligates the
Company to adopt, maintain, or refrain from amending, freezing, or terminating
any benefit plan, regardless of whether such action affects Executive or
executive officers as a group.

5. Business Expenses.  The Company shall reimburse Executive for all reasonable
expenses (including, but not limited to, continuing education, business travel,
and customer entertainment expenses) incurred by him in connection with his
employment hereunder in accordance with the written policy and guidelines
established by the Company for executive officers.
6. Non-Competition, Non-Solicitation, Non-Disparagement.
a. Acknowledgements.  The Executive acknowledges and agrees that the services to
be rendered by the Executive to the Company are of a special and unique
character; that the Executive will obtain knowledge and skill relevant to the
Company's industry, methods of doing business and marketing and investment
strategies by virtue of the Executive's employment; and that the restrictive
covenants and other terms and conditions of this Agreement are reasonable and
reasonably necessary to protect the legitimate business interest of the
Company.  The Executive further acknowledges that: the amount of the Executive's
compensation reflects, in part, the Executive's obligations and the Company's
rights under this Agreement; that the Executive has no expectation of any
additional compensation, royalties or other payment of any kind not otherwise
referenced herein in connection herewith; and that the Executive will not be
subject to undue hardship by reason of his full compliance with the terms and
conditions of this Agreement or the Company's enforcement thereof.
b. Non-Competition.  Because of the Company's legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Term and for the 12-month period beginning on the last day
of the Executive's employment with the Company, the Executive agrees and
covenants not to engage in Prohibited Activity within the United States. For
purposes of this Section 6, "Prohibited Activity" means any activity to which
the Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in the same or similar business
as the Company anywhere in the world.  Nothing herein shall prohibit the
Executive from purchasing or owning less than five percent (5%) of the publicly
traded securities of any corporation, provided that such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation.
 
3

--------------------------------------------------------------------------------

c. Non-solicitation of Employees.  The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
Term and the 12-month period beginning on the last day of the Executive's
employment with the Company.
d. Non-solicitation of Customers.  The Executive understands and acknowledges
that because of the Executive's experience with and relationship to the Company,
he will have access to and learn about much or all of the Company's customer
information.  "Customer Information" includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information and other information identifying facts
and circumstances specific to the customer.  The Executive understands and
acknowledges that loss of this customer relationship and/or goodwill will cause
significant and irreparable harm to the Company.  The Executive agrees and
covenants, during the Term and for the 12-month period following the effective
date of termination of this Agreement for any reason, not to directly or
indirectly solicit, contact (including but not limited to e-mail, regular mail,
express mail, telephone, fax, and instant message), attempt to contact or meet
with the Company's current customers for purposes of offering or accepting goods
or services similar to or competitive with those offered by the Company or for
purposes of inducing any such customer to terminate its relationship with the
Company.
e. Confidential Information.  All Confidential Information which Executive may
now possess, may obtain during the Term, or may create prior to the end of the
Term  relating to the business of the Company or of any of its customers or
suppliers shall not be published, disclosed, or made accessible by him to any
other person, firm, or corporation either during or after the termination of his
employment or used by him except during the Term in the business and for the
benefit of the Company, in each case without prior written permission of the
Company.  Executive shall return all tangible evidence of any Confidential
Information to the Company prior to or at the termination of his employment. For
purposes of this Agreement, "Confidential Information" means any and all
information related to the Company or any of its subsidiaries that is not
generally known by others with whom they compete or do business.
f. Enforcement.  Executive acknowledges and agrees that the covenants contained
herein are fair and reasonable in light of the consideration paid hereunder, and
that damages alone shall not be an adequate remedy for any breach by Executive
of his covenants which then apply and accordingly expressly agrees that, in
addition to any other remedies which the Company may have, the Company shall be
entitled to injunctive relief in any court of competent jurisdiction for any
breach or threatened breach of any such covenants by Executive.  Nothing
contained herein shall prevent or delay the Company from seeking, in any court
of competent jurisdiction, specific performance or other equitable remedies in
the event of any breach or intended breach by Executive of any of his
obligations hereunder.
g. Tolling.  The period of time applicable to any covenant in this Section 6
will be extended by the duration of any violation by Executive of such covenant.
 
4

--------------------------------------------------------------------------------

h. Reformation.  If any covenant in this Section 6 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against Executive.
7. Patents.  Any interest in patents, patent applications, inventions,
copyrights, developments, know-how and processes ("Inventions") which Executive
now or hereafter during the period he is employed by the Company under this
Agreement  may own or develop relating to the fields in which the Company or any
of its subsidiaries may then be engaged shall belong to the Company; and
forthwith upon request of the Company, Executive shall execute all such
assignments and other documents and take all such other action as the Company
may reasonably request in order to vest in the Company all his right, title, and
interest in and to all Inventions, free and clear of all liens, charges, and
encumbrances.
8. Termination.  Executive's employment hereunder may be terminated prior to the
expiration of the Term under the following circumstances:
a. Death.  Executive's employment hereunder shall terminate upon his death.
b. Disability.  If, as a result of Executive's incapacity due to physical or
mental illness, Executive shall have been unable to perform his duties hereunder
on a full-time basis for a period of three consecutive months, or for 180 days
in any 12-month period, with or without reasonable accommodation (a
"Disability"), the Company may, on 30 days written Notice of Termination
(defined in Section 8(e)), terminate Executive's employment if Executive fails
to return to the performance of his duties hereunder on a full-time basis within
said period.
c. Cause.  The Company may terminate Executive's employment hereunder for
Cause.  For purposes of this Agreement, the Company shall have "Cause" to
terminate Executive's employment upon the occurrence of any of the following:
i.
the willful and continued failure by Executive to substantially perform his
material duties or obligations hereunder (other than any such failure resulting
from Executive's incapacity due to physical or mental illness), after written
demand for substantial performance is delivered by the Company that specifically
identifies the manner in which the Company believes Executive has not
substantially performed his duties or obligations, and provides the Executive
with at least 30 days to effect a cure;

ii.
the willful engaging by Executive in misconduct which, in the reasonable opinion
of the Board, will have a material adverse effect on the reputation, operations,
prospects or business relations of the Company;

iii.
the conviction of Executive of any felony or the entry by Executive of any plea
of nolo contendere in response to an indictment for a crime involving moral
turpitude;

iv.
Executive abuses alcohol, illegal drugs or other controlled substances which
impact Executive's performance of his duties;

v.
the material breach by Executive of a material term or condition of this
Agreement.

 
5

--------------------------------------------------------------------------------

For purposes of this Section 8(c), no act, or failure to act, on Executive's
part shall be considered "willful" if it was done, or omitted to be done, by him
in good faith and with the reasonable belief that his action or omission was in
the best interest of the Company.  Notwithstanding the foregoing, Executive's
employment shall not be deemed to have been terminated for Cause without the
following: (i) reasonable notice to Executive setting forth the reasons for the
Company's intention to terminate his employment for Cause, (ii) an opportunity
for Executive, together with his counsel, to be heard before the Board, and
(iii) delivery to Executive of a Notice of Termination in accordance with
Section 8(e).
d. Termination Without Cause.  The Executive's employment hereunder may be
terminated without cause by either the Company or the Executive at any time upon
at least 60 days' prior written notice.  The giving by the Company of notice of
its intent not to extend the Term pursuant to Section 3 shall be deemed, at the
option of the Executive, to be a termination of his employment without cause
("Deemed Termination").  Executive may exercise that option by giving written
notice thereof to the Company within 30 days of his receipt of the notice of
non-renewal.
e. Notice of Termination.  Any termination of Executive's employment (other than
termination pursuant to Section 8(a)) shall be communicated by a Notice of
Termination given by the terminating party to the other party hereto.  For
purposes of this Agreement, a "Notice of Termination" shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated.
f. Date of Termination.  "Date of Termination" shall mean (i) if Executive's
employment is terminated by his death, the date of his death, (ii) if
Executive's employment is terminated pursuant to Section 8(b), 30 days after
Notice of Termination is given (provided that Executive shall not have returned
to the performance of his duties on a full-time basis during such 30-day
period), (iii) if a Deemed Termination occurs, upon the date of Executive's
notice to the Company of exercise of his option to treat such event as a
termination without Cause, and (iv) if Executive's employment is terminated for
any other reason, the date specified in the Notice of Termination, which shall
not be earlier than the date on which the Notice of Termination is given.
9. Compensation upon Termination or During Disability.
a. Disability.  During any period that Executive fails to perform his duties
hereunder as a result of Disability ("disability period"), Executive shall
continue to receive his full salary at the rate then in effect for such period
until his employment is terminated pursuant to Section 8(b), provided that
payments so made to Executive during the disability period shall be reduced by
the sum of the amounts, if any, payable to Executive at or prior to the time of
any such payment under disability benefit plans of the Company and which were
not previously applied to reduce any such payment, and the Company shall have no
further obligation to the Executive.
 
6

--------------------------------------------------------------------------------

b. For Cause.  If Executive's employment is terminated for Cause, the Company
shall pay Executive his full salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, and the Company shall have
no further obligation to the Executive.
c. Any other Reason.  If Executive's employment shall be terminated by the
Company for a reason other than Death, Disability or Cause, or if Executive
terminates his employment for Good Reason (defined below), upon Executive's
execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
"Release") and such Release becoming effective:
i.
the Company will continue to pay the Executive his Base Salary for a period of
six months, payable at such intervals as salaries are paid generally to other
executive officers of the Company;

ii.
the Executive shall continue to be eligible to participate in all medical,
dental, and vision insurance benefits (collectively, "Benefits"), on the same
terms and at the same level of participation and company contribution to the
cost thereof, as in effect at the time of termination of employment for a period
of six months following termination to the extent Executive remains eligible
under the applicable employee benefit plans and to the extent Executive's
eligibility is not contrary to, or does not negate, the tax favored status of
the plans or of the benefits payable under the plan.  If Executive is unable to
continue to participate in any employee benefit plan or program provided for
under this Agreement, Executive shall be compensated in respect of such
inability to participate through payment by GSE to Executive, in advance, of an
amount equal to the annual cost that would have been incurred by GSE if the
Executive were able to participate in such plan or program.

iii.
Executive shall receive a prorated Bonus equal to the product of (I) the Bonus,
if any, that the Executive would have earned for the calendar year in which the
Date of Termination occurred had he been employed as of the last day of such
year, based on the Company's actual results of operations for such year and (II)
a fraction, the numerator of which is the number of days the Executive was
employed by the Company during the year of termination and the denominator of
which is the number of days in such year.  The prorated Bonus shall be paid on
the date that annual bonuses are paid to similarly situated employees, but in no
event later than the date which not later than two and one-half (2½) months
following the end of the calendar year in which the Date of Termination occurs.

 
7

--------------------------------------------------------------------------------

d. "Good Reason" shall mean the occurrence of any of the following:
(a) Executive's duties, responsibilities or authority are materially reduced as
compared to those of Executive's current position without his consent; (b)
Executive's Base Salary (as the same may be increased at any time hereafter) or
Bonus are reduced; (c) Executive's Benefits are either discontinued or
materially reduced, in the aggregate; (d) Executive's primary office or location
is moved more than fifty (50) miles from Executive's current office or location;
or (e) either the Company or any successor company materially breaches this
Agreement.
10. Change of Control.
a. If Executive terminates his employment for Good Reason within one year
following the effective date of a Change of Control, Executive shall, in lieu of
any benefits provided for in Section 9, continue to receive the Base Salary and
Benefits that Executive is receiving as of the effective date of the Change of
Control for a period of twelve (12) months from the date of termination of his
employment.  Such Base Salary and Benefits shall be paid at such intervals as
salaries are paid generally to other executive officers of the Company.
b. In addition, the Executive shall also be entitled to receive, on the Date of
Termination, an amount, payable in one lump sum, equal to the average of the
Bonus amounts paid to Executive for the two years prior to the year in which the
Change of Control takes place.
c. In the event of Executive's decision to terminate employment for Good Reason,
Executive must give notice to Company of the existence of the conditions giving
rising to the termination for Good Reason within ninety (90) days of the initial
existence of the conditions.  Upon such notice, Company shall have a period of
thirty (30) days during which it may remedy the conditions ("Cure Period").  If
the Company fails to cure the conditions constituting the Good Reason during the
Cure Period to Executive's reasonable satisfaction, Executive's termination of
employment must occur within a period of ninety (90) days following the
expiration of the Cure Period in order for the termination to constitute a
termination pursuant to Good Reason for purposes of this Agreement.
d. For purposes of this Agreement, a "Change in Control" of the Company shall be
deemed to have occurred as of the first day that any one or more of the
following conditions shall have been satisfied:
i.
Any Person (other than a Person in control of the Company as of the date of this
Agreement, or other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing a majority of the combined voting power of the Company's then
outstanding securities; or

ii.
The stockholders of the Company approve: (x) a plan of complete liquidation of
the Company (which includes a termination and liquidation of all Executive's
rights under any arrangement governed by Section 409A of the Internal Revenue
Code of 1986, as amended ("Code"); or (y) an agreement for the sale or
disposition of all or substantially all the Company's assets; or (z) a merger,
consolidation, or reorganization of the Company with or involving any other
corporation, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least a majority of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger, consolidation, or
reorganization.

iii.
For purposes of this definition of Change in Control, "Person" shall have the
meaning ascribed to such term in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the "1934 Act"), and used in Section 13(d) and 14(d)
thereof, including a "group" as defined in Section 13(d) thereof, and
"Beneficial Owner" shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and regulations under the 1934 Act.

 
8

--------------------------------------------------------------------------------

11. Successors; Binding Agreement.  This Agreement is personal to the Executive
and shall not be assigned by the Executive.  Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment.  The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, including the
restrictive covenants provided for in Section 6, which Executive agrees shall be
enforceable by any such successor or assign.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  This Agreement shall inure to the
benefit of the Company and permitted successors and assigns.
12. No Third Party Beneficiaries.  This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement.
13. Fees and Expenses.  The Company shall pay all reasonable legal fees and
related expenses (including the costs of experts, evidence, and reasonable
attorney's fees) incurred by Executive as a result of a contest or dispute
relating to this Agreement if such contest or dispute is settled or adjudicated
on terms that are substantially in favor of Executive.  In addition, the Company
shall pay Executive interest, at the prevailing prime rate, on any amounts that
are determined to be payable to Executive hereunder that are not paid when due.
14. Representations and Warranties of Executive.  Executive represents and
warrants to the Company that (a) Executive is under no contractual or other
restriction or obligation which is inconsistent with the execution of this
Agreement, the performance of his duties hereunder, or the other rights of the
Company hereunder and (b) Executive is under no physical or mental disability
that would hinder his performance of duties under this Agreement.
 
9

--------------------------------------------------------------------------------

15. Life Insurance.  If requested by the Company, Executive shall submit to such
physical examinations and otherwise take such actions and execute and deliver
such documents as may be reasonably necessary to enable the Company, at its
expense and for its own benefit, to obtain life insurance on the life of
Executive.  Executive has no reason to believe that his life is not insurable
with a reputable insurance company at rates now prevailing in the City of
Baltimore for healthy men of his age.
16. Modification.  This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party.
17. Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given at the address of such party set forth in the preamble to this
Agreement (or to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section).
18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to
conflict of laws.  Any action or proceeding by either of the parties to enforce
this Agreement shall be brought only in a state or federal court located in the
state of Maryland.  The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.
19. 409A.  This Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"), and any
exemption from Section 409A of the Code, and shall in all respects be
administered in accordance with and interpreted to ensure compliance with
Section 409A of the Code.  Executive's termination of employment under this
Agreement shall be interpreted in a manner consistent with the separation from
service rules under Section 409A of the Code.  For purposes of Section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of payments under this Agreement shall be
treat as a right to a series of separate payments.  In no event shall Executive,
directly or indirectly, designate the calendar year of the payment. 
Furthermore, if, at the time of termination of employment with the Company,
Company has stock which is publicly traded on an established securities market
and Executive is a "specified employee" (as defined in Section 409A of the Code)
and it is necessary to postpone the commencement of any payments or benefits
otherwise payable pursuant to this Agreement as a result of such termination of
employment to prevent any accelerated or additional tax under Section 409A of
the Code, then Company shall postpone the commencement of the payment of such
payment or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise paid
within the short-deferral exception under Section 409A of the Code and are in
excess of the lessor of two (2) times (i) Executive's then annual compensation
or (ii) the limit on compensation then set forth in Section 401(a)(17) of the
Code, until the first payroll date that occurs after the date that is six months
following Executive's separation from service with the Company (within the
meaning of Section 409A of the Code).  The accumulated postponed amount shall be
paid in a lump sum payment within ten days after the end of the six month
period.  Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Executive's execution of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the release could be made in
more than one taxable year, payment shall be made in the later taxable year.
 
10

--------------------------------------------------------------------------------

20. Survival.  Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
21. Acknowledgment of Full Understanding.  THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. 
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
[Signature Page Follows]
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.



   
GSE SYSTEMS, INC.
 
 
 
By:
 /s/ Kyle J. Loudermilk    
Kyle J. Loudermilk
   
 
 
/s/ Christopher D. Sorrells
   
Christopher D. Sorrells, Executive


 
12